Citation Nr: 0029011	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-06 933	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to aid and attendance benefits beyond December 1, 
1999.  



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs, which denied establishment of the benefits 
identified on the first page of this decision.  



REMAND

The veteran indicated in a VA Form 9, dated August 2000, that 
he desired a hearing before a Veterans Law Judge (formally 
called a "Member of the Board"), sitting in Washington, 
D.C.  A hearing was scheduled for December 2000.  The 
veteran's representative, in a communication dated September 
2000, then requested that the central office hearing in 
Washington, D.C. be canceled, and that the hearing before a 
Veterans Law Judge, sitting in Little Rock, be rescheduled.  

Thus, this claim is remanded to the regional office for 
scheduling of a hearing before a Veterans Law Judge sitting 
at the Little Rock RO (a travel board hearing).  

Accordingly, this case is REMANDED for the following:

1.  The RO should take all appropriate 
action to ensure that a local hearing 
before a Veterans Law Judge (formally 
called a "Member of the Board"), is 
scheduled.

No action is required by the veteran until he receives 
further notice, however, he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development on an 
expeditious manner.  No inference either as to the RO's 
actions to date or the ultimate outcome warranted should be 
drawn.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



